RESOLUCIÓN
Vista la moción de reconsideración del peticionario, y considerando que en dicha comparecencia Miguel A. La-borde Freyre nos ha informado sobre el estado del caso *291civil que dio lugar a la paralización de la queja presentada en su contra, se autoriza únicamente su reinstalación a la abogacía efectiva el 8 de junio de 2001.
Se le concede a la Oficina de Inspección de Notarías un término de treinta (30) días para informar la etapa en que se encuentra su investigación sobre la obra notarial de La-borde Freyre.
El licenciado Laborde Freyre deberá mantener infor-mado a este Tribunal cada noventa (90) días sobre el es-tado del caso José R. Freyre y Dorys P. Freyre v. Miguel A. Laborde Freyre, caso Civil Núm. DDP 1997-0356 (1004), bajo apercibimiento de severas sanciones disciplinarias.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón no intervino. El Juez Asociado Señor Rivera Pérez se inhibió.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo